        Case 3:19-cv-02934-B Document 1 Filed 12/12/19              Page 1 of 15 PageID 1


                           UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION


 JOHN NUNEZ,                                       §
                                                   §
                Plaintiff,                         §
                                                   §
 v.                                                §       Civil Action No. 3:19-cv-2934
                                                   §
 EQUIFAX INFORMATION                               §       With Jury Demand Endorsed
 SERVICES, LLC, and                                §
 NATIONSTAR MORTGAGE, LLC,                         §
            Defendants.                            §

 , an

                                         COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

         Plaintiff, John Nunez (“Plaintiff”), by and through counsel, for his Complaint against

Defendants, Equifax Information Services, LLC, and Nationstar Mortgage, LLC, jointly, severally,

and in solido, states as follows:

                                     I. INTRODUCTION

         1.    One of the Defendants, Equifax Information Services, LLC (“Equifax”) is a

consumer reporting agency (“CRA”) as defined by 15 U.S.C. § 1681a(f), and one Defendant,

Nationstar Mortgage, LLC, (“Nationstar”) is a furnisher of consumer information. All Defendants

have violated 15 U.S.C. § 1681 et seq., known as the Fair Credit Reporting Act (the “FCRA”).

Nationstar Mortgage, LLC, is also liable for defamation. Plaintiff seeks to recover from Defendants

actual, statutory, and punitive damages, injunctive relief, legal fees, and expenses.


                                            Page 1 of 15
     Case 3:19-cv-02934-B Document 1 Filed 12/12/19                  Page 2 of 15 PageID 2


                                          II. PARTIES

       2.      Plaintiff, John Nunez, is a natural person residing in Winnebago County, Illinois. He

is a “consumer,” as defined by the FCRA, 15 U.S.C. § 1681a(c) and a victim of repeated false credit

reporting.

       Made Defendants herein are:

       3.      Equifax Information Services, LLC, which may also hereinafter be referred to as

“Equifax,” “Defendant,” “Defendants,” “CRA,” “CRA Defendant,” or “CRA Defendants,” does

business in this judicial district and is a Georgia corporation with its principal place of business in

Georgia. Equifax is a nationwide consumer reporting agency (“CRA”) as defined by 15 U.S.C. §

1681a(f). Equifax regularly engages in the business of assembling, evaluating, and disbursing

information concerning consumers for the purposes of furnishing “consumer reports” as defined by

15 U.S.C. § 1681a(f) to third parties. Equifax disburses such consumer reports to third parties of

contract for monetary compensation.

       4.      Nationstar Mortgage, LLC or Mr. Cooper, which may also hereinafter be referred to

as “Nationstar,” “Defendant,” “Defendants,” “Furnisher Defendant,” or “Furnisher Defendants,” is

a Texas corporation with its principal place of business in Texas located at 8950 Cypress Waters

Blvd, Coppell, TX 75019. Nationstar is a “person,” as defined by the FCRA, 15 U.S.C. § 1681a(b),

and a furnisher of consumer credit information to consumer reporting agencies.

       5.      As used herein, “consumer reporting agency,” or “CRA,” means any person which,

for monetary fees, dues, or on a cooperative nonprofit basis, regularly engages in whole or in part in

the practice of assembling or evaluating consumer credit information or other information on


                                             Page 2 of 15
     Case 3:19-cv-02934-B Document 1 Filed 12/12/19                  Page 3 of 15 PageID 3


consumers for the purpose of furnishing consumer reports (commonly referred to as “credit reports”)

to third parties, and which uses any means or facility of interstate commerce for the purpose of

preparing or furnishing consumer reports and is an entity in the business of collecting, maintaining

and disseminating information regarding the credit-worthiness of individuals. CRA specifically

includes, but is not limited to, Equifax.


                              III. JURISDICTION AND VENUE

       6.      Plaintiff respectfully asserts that this Honorable Court has jurisdiction in this case

arises under federal law. 28 U.S.C. § 1331; 15 U.S.C. § 1681(p). Further, the matter in controversy

exceeds $75,000.00, exclusive of costs and interest and the parties to these proceedings are citizens

of different states. 28 U.S.C. § 1332. Plaintiff also asserts actions under states' laws which may be

brought within the supplemental jurisdiction of this Court and Plaintiff respectfully requests that

this Honorable Court exercise supplemental jurisdiction over said claims. 28 U.S.C. § 1367.

       7.      Venue is proper in this District, because Defendants transact business in this District,

Nationstar is incorporated in this District, and a substantial part of Defendant Nationstar’s conduct

occurred in this District. 28 U.S.C. § 1391.

       8.      Venue is proper in the Northern District of Texas because substantial events giving

rise to claims took place in this District due to Defendant Nationstar’s incorporation in this District;

the FCRA provides that “an action to enforce any liability created under this title ... may be brought

in any appropriate United States district court.” 15 U.S.C. § 1681p.




                                               Page 3 of 15
     Case 3:19-cv-02934-B Document 1 Filed 12/12/19                 Page 4 of 15 PageID 4


                               IV. FACTUAL ALLEGATIONS

       9.      In March 2006, Plaintiff secured a mortgage for his home at 3623 Lakeshore Drive,

Winnebago, Winnebago County, Illinois 61088 with Nationstar.

       10.     On or about 2015, Plaintiff filed for Chapter 7 bankruptcy.

       11.     On or about 2015, Plaintiff was discharged from bankruptcy, reaffirmed the

mortgage account, and continued to make regular monthly payments since that time.

       12.     A copy of Plaintiff’s Reaffirmation Agreement is attached hereto as Exhibit “A” and

incorporated herein by reference.

       13.     The Reaffirmation Agreement was executed, on Nationstar’s side, by a Bankruptcy

Manager with an address provided in Dallas, Texas.

       14.     Sometime in June 2019, Plaintiff requested and received a copy of his credit report

assembled, evaluated, and disbursed by Equifax and noticed that his Nationstar mortgage account

was reporting inaccurately.

       15.     A copy of Plaintiff’s Equifax Credit Report dated June 27, 2019 is attached hereto

as Exhibit “B” and incorporated herein by reference.

       16.     Plaintiff noticed that within the Equifax credit report, his Nationstar mortgage

account was reporting a latest status “Included in Bankruptcy” with “No payment history.” Within

the remarks, the report notes “Bankruptcy chapter 7” and “Bankruptcy discharged,” all despite the

fact Plaintiff executed a Reaffirmation Agreement on his mortgage.

       17.     To the extent Equifax reported information it obtained from Nationstar, upon

information and belief, that information was reported to Equifax from Nationstar’s principal place

of business. In the alternative, if the information was not reported from Nationstar’s principal place

                                            Page 4 of 15
     Case 3:19-cv-02934-B Document 1 Filed 12/12/19                Page 5 of 15 PageID 5


of business, upon information and belief Plaintiff’s Nationstar records were kept at its principal

place of business in north Texas.

       18.     On or about July 16, 2019, Plaintiff disputed the reporting of the Nationstar mortgage

account with Equifax directly. Plaintiff requested that under the FCRA, Equifax conduct a

reasonable investigation and/or remedy the inaccuracies on Plaintiff’s credit reports concerning the

Nationstar mortgage account, specifically highlighting for Equifax that his mortgage was not

included in his bankruptcy.

       19.     Equifax responded to Plaintiff’s dispute on or about August 12, 2019.

       20.     A copy of Equifax’s response letter dated August 12, 2019 is attached hereto as

Exhibit “C” and incorporated herein by reference.

       21.     In its response letter to Plaintiff (“Equifax’s Response Letter”), Equifax simply

provided Plaintiff’s consumer credit report for which Equifax stated, “Please help us in achieving

even greater accuracy by reviewing all of the enclosed material carefully.” This is followed by

instructions on how to initiate an investigation. Equifax utterly failed to conduct any meaningful

reinvestigation into the Nationstar tradeline that Plaintiff disputed. Instead, it followed an

unreasonable procedure and unlawfully shifted the burden of the investigation—which Plaintiff had

already initiated—back to Plaintiff.

       22.     The Nationstar tradeline in Plaintiff’s consumer credit report still reported as

“Included in Bankruptcy.” Equifax chose to “verify” false information from an unreliable source,

failed to correct the inaccurate information, and continued to publish the inaccurate information

regarding Plaintiff’s Nationstar mortgage account.

       23.     Upon the Plaintiff’s request to Equifax for verification and addition regarding the

                                            Page 5 of 15
     Case 3:19-cv-02934-B Document 1 Filed 12/12/19                  Page 6 of 15 PageID 6


Nationstar mortgage account, and in accordance with Equifax’s standard procedures, Equifax did

not evaluate or consider any of Plaintiff’s information, claims, or evidence. Further, Equifax did not

make any attempts to substantially or reasonably verify the Nationstar reporting lines.

       24.     In the alternative to the allegation that Equifax failed to contact Nationstar, it is

alleged that Equifax did forward some notice of the dispute to Nationstar at its principal place of

business, and Nationstar failed to conduct a lawful investigation. Alternatively, Nationstar, at its

principal place of business, reaffirmed and continued to furnish to Equifax incorrect, misleading,

and damaging information about Plaintiff’s mortgage account.

                                V. GROUNDS FOR RELIEF

                      COUNT I – EQUIFAX’S VIOLATION OF THE FCRA
                                   (15 U.S.C. § 1681e(b))


       25.     The Plaintiff realleges and incorporates all paragraphs above as if fully set out herein.

       26.     Equifax violated 15 U.S.C. § 168le(b) by failing to establish or follow reasonable

procedures to assure maximum possible accuracy in the preparation of the credit reports and credit

files it published and maintained concerning the Plaintiff. Equifax’s procedures resulted in the

inaccurate reporting of Plaintiff’s mortgage as included in bankruptcy, despite an executed

reaffirmation agreement. Its policies were unreasonable, at a minimum, of confirming a standard

practice and either relying on inaccurate information from a furnisher and/or not having a robust

enough set of policies and procedures to confirm the existence of a reaffirmation agreement.

       27.     The FCRA mandates that “[w]henever a consumer reporting agency prepares a

consumer report it shall follow reasonable procedures to assure maximum possible accuracy of the

information concerning the individual about whom the report relates.” 15 U.S.C. § 168le(b)

                                             Page 6 of 15
     Case 3:19-cv-02934-B Document 1 Filed 12/12/19                 Page 7 of 15 PageID 7


(emphasis added).

       28.     Despite actual and implied knowledge that Plaintiff’s credit report was and is not

accurate, Equifax readily provided false reports to one or more third parties, thereby misrepresenting

Plaintiff, and ultimately Plaintiff’s creditworthiness. Equifax provided its inaccurate report to at

least six credit card companies, three auto financers, three charge account furnishers, one personal

loan furnisher and servicer, and one rental property.

       29.     As a result of Equifax’s conduct, action, and inaction, the Plaintiff suffered damages,

including, but not limited to, higher APR credit card rates, higher auto loan rates, higher charge

account APR rates, and higher personal loan interest rates than his creditworthiness would have

allowed, but for Nationstar and Equifax’s inaccurate reporting, loss of credit, loss of the ability to

purchase and benefit from a credit, and suffering the mental and emotional pain, anguish,

humiliation, and embarrassment of credit denials and having higher interest rates and financial

burdens than his creditworthiness would have allowed, but for Nationstar and Equifax’s inaccurate

reporting. He also suffered the lost benefit he would have gained since June 2018 when he was

denied a rental property.

       30.     Equifax's conduct, actions, and/or inactions, were willful and reckless, because under

a reasonable reading of the FCRA, Equifax’s failure to have policies and procedures in place to

accurately confirm the existence of a reaffirmation agreement on a mortgage account it was

reporting as “included in bankruptcy” was a clear violation of § 1681e(b). Further, in failing to have

policies and procedures in place to accurately determine the existence of a reaffirmation agreement,

Equifax ran a substantially greater risk of violating the FCRA than of being merely careless. These

failures, willful as they are, render Equifax liable to Plaintiff for punitive damages in an amount to

                                            Page 7 of 15
     Case 3:19-cv-02934-B Document 1 Filed 12/12/19                   Page 8 of 15 PageID 8


be determined by the Court pursuant to 15 U.S.C. § 168ln. In the alternative, such conduct, action,

and inaction, were negligent, entitling the Plaintiff to recover under 15 U.S.C. § 1681o.

       31.     The Plaintiff is entitled to recover costs and attorney’s fees from Equifax in an

amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and/or 1681o.



                      COUNT II – EQUIFAX’S VIOLATION OF THE FCRA
                                     (15 U.S.C. §1681i)


       32.     The Plaintiff realleges and incorporates all paragraphs above as if fully set out herein.

       33.     Equifax violated 15 U.S.C. § 168li on multiple occasions by failing to delete

inaccurate information in the Plaintiff’s credit file after receiving actual notice of such inaccuracies,

failing to conduct a lawful reinvestigation and instead redirecting the burden of such an investigation

onto Plaintiff, failing to forward all relevant information to Nationstar, Inc. as required by the

FCRA, failing to maintain reasonable procedures with which to filter and verify disputed

information in the Plaintiff’s credit file, and/or relying upon verification from a source it has reason

to know is unreliable, namely Nationstar.

       34.     As a result of Equifax’s conduct, action, and inaction, the Plaintiff suffered damages,

including, but not limited to, loss of credit, loss of the ability to purchase and benefit from a credit,

and suffering the mental and emotional pain, anguish, humiliation, and embarrassment of credit

denials. Plaintiff has suffered particularly in light of his denials and interest rates higher than his

creditworthiness deserves, but for Equifax’s violations of the FCRA, and is prohibited from

benefiting from his creditworthiness following Equifax’s unwillingness to update his account to be

accurate.

                                             Page 8 of 15
     Case 3:19-cv-02934-B Document 1 Filed 12/12/19                  Page 9 of 15 PageID 9


       35.     Equifax's conduct, actions, and/or inactions, were willful and reckless, because under

a reasonable reading of the FCRA, Equifax’s failure to even perform any reinvestigation of

Plaintiff’s disputed information—instead opting to simply provide his credit file and shift the onus

of again initiating a dispute onto Plaintiff—was a clear violation of § 1681i. Further, simply not

conducting any meaningful reinvestigation into Plaintiff’s disputed information, Equifax ran a

substantially greater risk of violating the FCRA than of being merely careless. These failures, willful

as they are, render Equifax liable for actual or statutory damages, and punitive damages in an amount

to be determined by the Court pursuant to 15 U.S.C. § 1681n. In the alternative, such conduct,

action, and inaction were negligent entitling the Plaintiff to recover actual damages under 15 U.S.C.

§ 1681o.

       36.     The Plaintiff is entitled to recover costs and attorney's fees from Equifax in an

amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and/or 1681o.




                   COUNT III – NATIONSTAR’S VIOLATION OF THE FCRA
                                   (15 U.S.C. §1681s-2(b))


       37.     Defendant Nationstar violated 15 U.S.C. § 1681s-2(b) by failing to conduct

reasonable investigations upon receiving notice of Plaintiff’s dispute(s) from one or more consumer

reporting agencies, and/or failing to appropriately report the results of their investigations, and/or

failing to appropriately modify, delete, and/or block the information.

       38.     Nationstar further violated 15 U.S.C. § 1681s-2(b) by continuing to report the

Nationstar representation within Plaintiff’s credit file with Equifax without also including a notation

that this debt was disputed, failing to fully and properly investigate the Plaintiff’s dispute of the

                                             Page 9 of 15
    Case 3:19-cv-02934-B Document 1 Filed 12/12/19                  Page 10 of 15 PageID 10


Nationstar representation, failing to accurately respond to Equifax, failing to correctly report results

of an accurate investigation to every other consumer reporting agency, and failing to permanently

and lawfully correct its own internal records to prevent the re-reporting of the Nationstar

representations to the consumer reporting agencies.

       39.     Upon information and belief, Nationstar reported this information from its principal

place of business in north Texas.

       40.     As a result of Nationstar’s conduct, action, and inaction, the Plaintiff suffered

damages, including, but not limited to, higher APR credit card rates, higher auto loan rates, higher

charge account APR rates, and higher personal loan interest rates than his creditworthiness would

have allowed, but for Nationstar and Equifax’s inaccurate reporting, loss of credit, loss of the ability

to purchase and benefit from a credit, and suffering the mental and emotional pain, anguish,

humiliation, and embarrassment of credit denials and having higher interest rates and financial

burdens than his creditworthiness would have allowed, but for Nationstar and Equifax’s inaccurate

reporting. He also suffered the lost benefit he would have gained since June 2018 when he was

denied a rental property.

       41.     Nationstar’s conduct, action, and inaction, were willful and reckless, because under

a reasonable reading of the FCRA, Nationstar’s failure to even perform any reinvestigation of

Plaintiff’s disputed information—instead opting to simply continue providing inaccurate and

misleading information about Plaintiff’s mortgage account—was a clear violation of § 1681s-2(b).

Further, simply not conducting any meaningful investigation into Plaintiff’s disputed information,

Nationstar ran a substantially greater risk of violating the FCRA than of being merely careless.

These failures, willful as they are, render Nationstar liable for actual or statutory, and punitive

                                            Page 10 of 15
    Case 3:19-cv-02934-B Document 1 Filed 12/12/19                   Page 11 of 15 PageID 11


damages in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n. In the

alternative, it was negligent entitling the Plaintiff to recover actual damages under 15 U.S.C. §

1681o.


                      COUNT IV – NATIONSTAR’S DEFAMATION OF PLAINTIFF


         42.    The Plaintiff realleges and incorporates all paragraphs above as if fully set out herein.

         43.    Nationstar defamed Plaintiff by knowingly publishing false representations to

Equifax, with the knowledge that such publication through the CRA it would reach all of Plaintiff’s

potential lenders. Nationstar knowingly published this false information on multiple occasions,

including, but not limited to, the occasions which formed the basis of Equifax’s dispute response to

Plaintiff made subject of this litigation.

         44.    Nationstar’s published false representations originated from records kept in its

principal place of business in north Texas.

         45.    Nationstar’s defamation was willful and was done with malice. Nationstar did not

have any reasonable basis to report the status and line items in Plaintiff’s credit report the way it

did. It also had substantial information, time, and opportunity to verify that Plaintiff’s credit reports

were reporting accurately. Further, even if Nationstar would attempt to plead ignorance, it had all

the evidence and information with which to confirm and recognize the Plaintiff had successfully

executed a reaffirmation agreement and accordingly his Nationstar mortgage was not included in

his Chapter 7 bankruptcy.

         46.    As a result of Nationstar’s conduct, action, and inaction, the Plaintiff suffered

damages, including, but not limited to, higher APR credit card rates, higher auto loan rates, higher

                                              Page 11 of 15
    Case 3:19-cv-02934-B Document 1 Filed 12/12/19                  Page 12 of 15 PageID 12


charge account APR rates, and higher personal loan interest rates than his creditworthiness would

have allowed, but for Nationstar’s defamation, loss of credit, loss of the ability to purchase and

benefit from a credit, and suffering the mental and emotional pain, anguish, humiliation, and

embarrassment of credit denials and having higher interest rates and financial burdens than his

creditworthiness would have allowed, but for Nationstar’s defamation. He also suffered the lost

benefit he would have gained since June 2018 when he was denied a rental property.

       47.     Nationstar defamed Plaintiff with a willful, deliberate, intentional, and/or reckless

disregard for Plaintiff’s interests and rights to justify an award of punitive damages against

Nationstar in an amount to be determined by the Court.



                VI. VICARIOUS LIABILITY/RESPONDEAT SUPERIOR


       48.     Plaintiff will be able to show, after reasonable discovery, that all actions at issue

were taken by employees, agents, servants, or representatives, of any type, for Defendants, the

principals, within the line and scope of such individuals' (or entities’) express or implied authority,

through employment, agency, or representation, which imputes liability to Defendants for all such

actions under the doctrine of respondeat superior and/or vicarious liability.



                                        VII. DAMAGES


       49.     Plaintiff respectfully requests that this Honorable Court instruct the jury, as the trier

of facts, that in addition to actual or compensatory damages, punitive or exemplary damages may

be awarded against the Defendants under the provisions of the FCRA and/or states' laws, including

                                            Page 12 of 15
    Case 3:19-cv-02934-B Document 1 Filed 12/12/19                   Page 13 of 15 PageID 13


Texas.

         50.   Plaintiff respectfully requests that this Honorable Court award Plaintiff his litigation

expenses and other costs of litigation and reasonable attorney’s fees incurred in this litigation, in

accordance with the provisions of the FCRA and/or other laws.

         51.   The above and foregoing actions, inactions, and fault of Defendants, as to each and

every claim, have proximately caused a wide variety of damages to Plaintiff.

         52.   Defendants performed perfunctory and essentially useless reinvestigations resulting

in the verification of false reportings about the Plaintiff and have been a substantial factor in causing

credit denials and other damages.

         53.   Plaintiff suffered a variety of damages, including economic and non-economic

damages as prayed for herein.

         54.   Defendants have negligently and/or willfully violated various provisions of the

FCRA and are thereby liable unto Plaintiff.

         55.   Defendants are liable unto Plaintiff for all actual, statutory, exemplary and punitive

damages awarded in this case, as well as other demands and claims asserted herein including, but

not limited to, out-of-pocket expenses, credit denials, costs and time of repairing his credit, pain and

suffering, embarrassment, inconvenience, lost economic opportunity, loss of incidental time,

frustration, emotional distress, mental anguish, fear of personal and financial safety and security,

attorney’s fees, and court costs, and other assessments proper by law and any and all other applicable

federal and state laws, together with legal interest thereon from date of judicial demand until paid.


WHEREFORE PREMESIS CONSIDERED, Plaintiff, John Nunez, prays that this Honorable Court:


                                             Page 13 of 15
     Case 3:19-cv-02934-B Document 1 Filed 12/12/19                  Page 14 of 15 PageID 14



         A.      Enter Judgment in favor of Plaintiff and against Defendants Equifax Information

Services, LLC, and Nationstar Mortgage, LLC, jointly, severally, and in solido, for all reasonable

damages sustained by Plaintiff, including, but not limited to, actual damages, compensatory damages,

out-of-pocket expenses, credit denials, costs and time of repairing his credit, pain and suffering,

embarrassment, inconvenience, lost economic opportunity, loss of incidental time, frustration,

emotional distress, mental anguish, and fear of personal and financial safety and security for

Defendants’ violations of the FCRA, applicable state law, and common law;

         B.      Find that the appropriate circumstances exist for an award of punitive damages to

Plaintiff;

         C.      Award Plaintiff pre-judgment and post-judgment interest, as allowed by law;

         D.      Order that CRA Defendant Equifax Information Services, LLC, and Furnisher

Defendant, Nationstar Mortgage, LLC, work in conjunction, cooperatively, and/or individually to

reinvestigate and correct the consumer report(s), credit report(s), data emanations, consumer histories,

and credit histories of and concerning Plaintiff and/or any of Plaintiff’s personal identifiers.

         E.      Grant such other and further relief, in law or equity, to which Plaintiff might show he

is justly entitled.




                                              Page 14 of 15
   Case 3:19-cv-02934-B Document 1 Filed 12/12/19                Page 15 of 15 PageID 15


                                            Respectfully submitted,

                                           /s/ Matthew P. Forsberg
                                           Matthew P. Forsberg
                                           MN State Bar Number 0400067
                                           Matt@FieldsLaw.com
                                           FIELDS LAW FIRM
                                           9999 Wayzata Blvd.
                                           Minnetonka, Minnesota 55305
                                           (612) 383-1868 (telephone)
                                           (612) 370-4256 (fax)

                                           /s/ Timothy C. Schurmann
                                           Timothy C. Schurmann
                                           TX State Bar Number 24081276
                                           Tim@FieldsLaw.com
                                           FIELDS LAW FIRM
                                           701 Commerce Street, Suite 602
                                           Dallas, Texas 75202
                                           (612) 383-1867 (telephone)
                                           (612) 370-4256 (fax)

                                           COUNSEL FOR PLAINTIFFS



                                           JURY DEMAND

           Plaintiff hereby demands a trial by jury on all issues so triable.

December 12, 2019                           /s/ Matthew P. Forsberg
Date                                        Matthew P. Forsberg




                                         Page 15 of 15
